FILE NOS. 33-32246 811-5968 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 30 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 34 (Check appropriate box or boxes) JOHN HANCOCK MUNICIPAL SECURITIES TRUST (Exact Name of Registrant as Specified in Charter) 601 Congress Street Boston, Massachusetts 02210-2805 (Address of Principal Executive Offices) Registrant's Telephone Number including Area Code (617) 663-4324 ALFRED P. OUELLETTE, ESQ. John Hancock Advisers, LLC 601 Congress Street Boston, Massachusetts 02210-2805 (Name and Address of Agent for Service) APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) of Rule 485 [ ] on (date) pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a) (1) of Rule 485 [ ] on (date) pursuant to paragraph (a) (1) of Rule 485 [ ] 75 days after filing pursuant to paragraph (a) (2) of Rule 485 [X] on January 1, 2008 pursuant to paragraph (a) (2) of Rule 485 if appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. 10 Oct. 07 Table of contents Fund summary Fund details Your account A concise look at the funds investment More about topics covered in the sum- How to place an order to buy, sell or goal, its main strategies and main mary section, including descriptions of exchange fund shares, as well as infor- risks, its past performance and the the various risk factors that investors mation about the funds business policies costs of investing. should understand before investing. and any distributions it may pay. 2 High Yield Municipal Bond Fund 4 Risks of investing 8 Choosing a share class 4 Whos who 8 How sales charges are calculated 6 Financial highlights 9 Sales charge reductions and waivers 10 Opening an account 11 Buying shares 12 Selling shares 14 Transaction policies 16 Dividend and account policies 16 Additional investor services For more information See back cover Fund summary 10 Oct. 07 John Hancock High Yield Municipal Bond Fund Class / Ticker A JHTFX B TSHTX C JCTFX Goal and strategy The fund seeks a high level of current income that is largely exempt from federal income tax, consistent with preservation of capital. Investments Relevant limits/policies Municipal bonds with ratings from A to BB/Ba (at the Normally at least 80% of net assets time of purchase) and their unrated equivalents Municipal bonds with ratings below BB/Ba (but not Limited to 5% of net assets lower than CC/Ca) and their unrated equivalents The fund may buy bonds of any maturity. If a bonds credit rating falls, the fund does not have to sell it unless the adviser or subadviser determines a sale is in the funds best interest. The fund is non-diversified and may invest more than 5% of net assets in securities of any given issuer. The fund may make limited investments in certain derivatives (contracts whose value is based on indexes or other securities), generally for use in managing interest rate risk. The funds investment management team looks for bonds that are undervalued, based on both broad and security-specific factors, such as issuer creditworthiness, bond structure, general credit trends, and the relative attractiveness of different types of issuers. The team uses detailed analysis of an appropriate index to model portfolio performance and composition, then blends the macro assessment with security analysis in a comprehensive and disciplined fashion. The fund does not intend to use frequent trading as part of its strategy. In general, the team favors bonds backed by revenue from a specific public project or facility, such as a power plant (revenue bonds), as they tend to offer higher yields than general obligation bonds. The team also favors bonds that have limitations on being paid off early (call protection), as this can help minimize the effect that falling interest rates may have on the funds yield. To the extent that the fund invests in bonds that are subject to the alternative minimum tax (AMT), the income paid by the fund may not be entirely tax-free to all investors. In unusual circumstances, the fund can invest more than 20% of net assets in taxable investment-grade short-term securities as a temporary defensive measure. In these and other cases, the fund might not achieve its goal. Day-to-day investment management MFC Global Investment Management (U.S.), LLC  Founded in 1979, currently manages more than $XX billion (as of mmddyy)  Subsidiary of John Hancock Financial Services, Inc.  Supervised by the adviser, John Hancock Advisers, LLC For more about the adviser, subadviser and team members, see pages 4 and 5. About bonds A bond is essentially a loan. In buying a bond, the fund is lending money to the bonds issuer. In return, the issuer pays interest to the fund. Municipal bonds are issued by, or under the authority of, a municipal issuer, such as a city, a state or a governmental authority. The interest paid by municipal bonds is generally tax free out of recognition that the money is being borrowed for civic purposes. Bonds with ratings below BBB/Baa are sometimes called junk bonds. The junk bond category spans a wide range of creditworthiness. Bonds at the higher end of the junk spectrum can be very close to investment grade. Those in the range of CC/Ca are considered more speculative. Main risks The funds shares will go up and down in price, meaning that you could lose money by investing in the fund. Many factors influence a mutual funds performance. The funds main risk factors are listed below, with those that are more likely to make a difference in fund performance listed under Primary risk factors. In general, investors should expect this funds share price, yield and total return to fluctuate more than the average for bond funds. Before investing, be sure to read the full descriptions of these risks on page 4. Primary risk factors in alphabetical order Credit risk  medium- and lower-quality bonds Medium- and lower-quality bonds typically are more sensitive to market or economic shifts, and more likely to default, when compared to higher-quality bonds. Interest rate risk A rise in interest rates typically causes bond prices to fall. The longer the funds average maturity, the more sensitive the fund is likely to be to interest rate changes. Additional risk factors in alphabetical order  Derivatives risk  Liquidity risk  Municipal bond risk  Issuer/sector risk  Management risk  State/region risk Who may want to invest This fund may be appropriate for investors who:  seek high regular monthly income  are in a higher income bracket  can accept the risks of lower-quality bonds in exchange for potentially higher yields  want to lower their tax burden This fund may NOT be appropriate if you:  are not subject to a high level of federal taxes  want an investment whose income is relatively free from AMT liability  are investing through a tax-deferred retirement account, such as an IRA  are investing for maximum return over a long time horizon 2 10 Oct. 07 Past performance Average annual total returns (%) 1 Year 5 Years 10 Years Inception as of 12-31-06 04-01-99 Class A before tax 2.04 5.33 4.68  After tax on distributions 2.04 5.33 4.68  After tax on distributions, with sale 2.95 5.33 4.78  Class B before tax 1.00 5.20 4.56  Class C before tax 1 5.00 5.52  3.91 Lehman Brothers Municipal Bond Index 4.84 5.53 5.76 5.30 Investor costs Shareholder transaction expenses (%) Class A Class B Class C Maximum front-end sales charge (load) as a percentage of purchase price 4.50   Maximum deferred sales charge (load) as a percentage of purchase or redemption price, whichever is less  2 5.00 1.00 Annual operating expenses (%) Class A Class B Class C Management fee 0.61 0.61 0.61 Distribution and service (12b-1) fees 0.25 1.00 1.00 Other expenses X.XX X.XX X.XX Total fund operating expenses X.XX X.XX X.XX Expense example Class A Class B Class C Shares sold Shares kept Shares sold Shares kept 1 Year X,XXX X,XXX X,XXX X,XXX X,XXX 3 Years X,XXX X,XXX X,XXX X,XXX X,XXX 5 Years X,XXX X,XXX X,XXX X,XXX X,XXX 10 Years X,XXX X,XXX X,XXX X,XXX X,XXX Calendar year total returns These do not include sales charges, and would have been lower if they did. They are shown only for Class A and would be different for other classes. How a funds returns vary from year to year can give an idea of its risk; however, as always, past performance does not indicate future results. All figures assume dividend reinvestment. Average annual total returns These include sales charges. Performance of a broad-based index is included for comparison. Indexes have no sales charges and you cannot invest in them directly. All figures assume dividend reinvestment. After-tax returns These are shown only for Class A and would be different for other classes. They reflect the highest individual federal marginal income tax rates in effect at the time and do not reflect any state or local taxes. Your actual after-tax returns may be different. After-tax returns are not relevant to shares held in an IRA, 401(k) or other tax-advantaged investment plan. Lehman Brothers Municipal Bond Index An unmanaged index of municipal bonds. 1 Adjusted to reflect elimination of front- end sales charges as of 7-15-04. Shareholder transaction expenses These are charged directly to your account. There is also a $4 fee when you sell shares and have the proceeds sent by wire. Annual operating expenses These are paid from fund assets; shareholders, therefore, pay these costs indirectly. Expense example A hypothetical example showing the expenses on a $10,000 investment during the various time frames indicated. The example assumes a 5% average annual return and the reinvestment of all dividends. The example is for comparison only and does not reflect actual expenses and returns, either past or future. 2 Except on investments of $1 million or more; see page 9. High Yield Municipal Bond Fund  Fund summary 3 Fund details 10 Oct. 07 Risks of investing Below are descriptions of the main factors that may play a role in shaping the funds overall risk profile. The descriptions appear in alphabetical order, not in order of importance. For further details about fund risks, including additional risk factors that are not discussed in this prospectus because they are not considered primary factors, see the funds Statement of Additional Information (SAI). Credit risk Medium- and lower-quality bonds These typically are more sensitive to market or economic shifts, and more likely to default, when compared to higher quality bonds. A bonds credit rating is a reflection of an independent rating agencys assessment of the issuers ability to make timely payments of principal and interest. An agency may lower the rating of a bond if it believes the issuers creditworthiness has become weaker. This may occur for reasons related to the overall bond market, the issuers industry or sector, the issuer itself or the structure of the bond. Derivatives risk The risks associated with derivatives vary widely, depending on the type of derivative involved and the way it is being used by the fund. With derivatives that create leverage, a fund could lose more money than it paid for the derivative. With some derivatives, the maximum loss is theoretically unlimited. When a fund uses a derivative for speculative purposes, the derivative could erode existing gains or add to existing losses. When a fund uses a derivative to cancel out other risks (hedging), that derivative can have the effect of lowering the funds overall risk. However, to the extent that the derivative does not serve as a perfect hedge, it can add to the funds overall risk. Because a derivative is a contract, there is also the risk that the counterparty may fail to honor its contractual responsibilities. If this happens, the fund could lose both the cost of the derivative and any benefit the derivative would have provided. Interest rate risk A rise in interest rates typically causes bond prices to fall. The longer the funds average maturity, the more sensitive the fund is likely to be to interest rate changes. Bonds with higher credit quality also tend to be more sensitive to interest rate risk than medium- or lower-quality bonds. Issuer/sector risk When a fund invests a significant portion of assets in any one issuer or sector, it will become more sensitive to the specific risks of that issuer or sector. This can make the funds share price more volatile, and can increase the risk that the fund will significantly underperform similar funds and its benchmark index. Liquidity risk To the extent that a security is difficult to sell (whether because the security cannot be traded publicly or because of unusual market conditions), the fund may either be forced to accept a lower price for it or may have to continue to hold it. Either outcome could hurt fund performance. Management risk A strategy used by the fund management team may fail to produce the intended result. For example, the team may be inaccurate in its assessments of securities, issuers or relative values of certain types of securities, or in its expectations about market trends, economic trends, interest rate trends or other factors. To the extent that the team invests fund assets in securities that are not in the funds benchmark index, there is a greater risk that the funds performance will deviate from that of its benchmark. Municipal bond risk With general obligation bonds, which are backed by the municipal issuers ability to levy taxes, the main risk is that the issuers overall credit quality will decline. In extreme cases, a municipal issuer could declare bankruptcy or otherwise become unable to honor its commitments to bondholders. Although rare, this can be prompted by many possible reasons, ranging from fiscal mismanagement to erosion of the tax base. With revenue bonds, which are backed only by income associated with a specific facility (such as a power plant or stadium), the risk is generally higher, because any circumstance that reduces or threatens the economic viability of that particular facility can affect the bonds credit quality. State/region risk To the extent that the fund invests heavily in bonds from any given state or region, its performance could be disproportionately affected by factors particular to that state or region. These may include economic or policy changes, erosion of the tax base, and state legislative changes (especially those regarding budgeting and taxes). Whos who Below are the names of the various entities involved with the funds investment and business operations, along with brief descriptions of the role each entity performs. Trustees Oversee the funds business activities and retain the services of the various firms that carry out the funds operations. With 60 days notice to shareholders, the trustees can change the funds name without shareholder approval. Investment adviser Manages the funds business and investment activities. John Hancock Advisers, LLC 601 Congress Street Boston, MA 02210-2805 Founded in 1968, John Hancock Advisers, LLC is a wholly owned subsidiary of John Hancock Financial Services, Inc., which in turn is a subsidiary of Manulife Financial Corporation. As of September 30, 2007, John Hancock Advisers, LLC managed approximately $XX billion in assets. During its most recent full fiscal year, the fund paid the investment adviser a management fee consisting of 0.61% of net assets. Out of this fee, the investment adviser in turn paid the fees of the subadviser and certain other service providers. The fee was approved by the board of trustees. The basis for their approval of this fee, and of the investment advisory agreement overall, is discussed in the funds August 31, 2007 annual report. 4 10 O ct. 07 Subadviser Handles the funds day-to-day portfolio management. MFC Global Investment Management (U.S.), LLC (formerly Sovereign Asset Management LLC) 101 Huntington Avenue Boston, MA 02199 Below are brief biographical profiles of the leaders of the funds investment management team, in alphabetical order. These managers share portfolio management responsibilities. For more about these individuals, including information about their compensation, other accounts they manage and any investments they may have in the fund, see the SAI. Frank A. Lucibella, CFA  On fund team from 19882002 and from 2005 to present  Vice president, MFC Global Investment Management (U.S.), LLC (2006 to present)  Former vice president, John Hancock Advisers (8/200512/2005)  Former senior fixed-income trader, Columbia Management Group (20022005)  Former second vice president, John Hancock Advisers (19882002)  Began business career in 1982 Dianne M. Sales, CFA  Joined fund team in 1995  Vice president, MFC Global Investment Management (U.S.), LLC (2006 to present)  Former vice president, John Hancock Advisers (19892005)  Began business career in 1984 Custodian Holds the funds assets, settles all portfolio trades and collects most of the valuation data required for calculating the funds net asset value (NAV). The Bank of New York One Wall Street New York, NY 10286 Principal distributor Markets the fund and distributes shares through selling brokers, financial planners and other financial representatives. John Hancock Funds, LLC 601 Congress Street Boston, MA 02210-2805 Transfer agent Handles shareholder services, including recordkeeping and statements, distribution of dividends and processing of buy and sell requests. John Hancock Signature Services, Inc. P.O. Box 9510 Portsmouth, NH 03802-9510 High Yield Municipal Bond Fund  Fund details 5 10 Oct. 07 Financial highlights These tables detail the performance of each share class, including total return information showing how much an investment in the fund has increased or decreased each year. Figures for the years ended 8-31-03, 8-31-04 and 8-31-05 were audited by . Figures for the years ended 8-31-06 and 8-31-07 were audited by . Class A Shares Per share operating performance period ended 8-31-03 1 8-31-04 1 8-31-05 1 8-31-06 8-31-07 Net asset value, beginning of period Net investment income 2 0.51 0.47 0.43 0.42 0.00 Net realized and unrealized gain (loss) on investments (0.29) 0.12 0.35 0.05 0.00 Total from investment operations 0.22 0.59 0.78 0.47 0.00 Less distributions From net investment income (0.51) (0.46) (0.43) (0.41) 0.00 Net asset value, end of period Total return 3 (%) 4 4 Ratios and supplemental data Net assets, end of period (in millions) $71 $69 $72 $72 $00 Ratio of net expenses to average net assets (%) 1.09 1.09 1.14 1.09 0.00 Ratio of gross expenses to average net assets (%) 1.11 5 1.10 5 1.14 1.09 0.00 Ratio of net investment income to average net assets (%) 6.16 5.67 5.09 4.84 0.00 Portfolio turnover (%) 35 57 65 52 00 Class B Shares Per share operating performance period ended 8-31-03 1 8-31-04 1 8-31-05 1 8-31-06 8-31-07 Net asset value, beginning of period Net investment income 2 Net realized and unrealized gain (loss) on investments 0.45 0.41 0.37 0.36 0.00 Total from investment operations (0.30) 0.12 0.35 0.04 0.00 Less distributions 0.15 0.53 0.72 0.40 0.00 From net investment income (0.44) (0.40) (0.37) (0.34) 0.00 Net asset value, end of period Total return 3 (%) 4 4 Ratios and supplemental data Net assets, end of period (in millions) $37 $31 $24 $16 $00 Ratio of net expenses to average net assets (%) 1.84 1.83 1.87 1.84 0.00 Ratio of gross expenses to average net assets (%) 1.86 5 1.84 5 1.87 1.84 0.00 Ratio of net investment income to average net assets (%) 5.41 4.93 4.35 4.11 0.00 Portfolio turnover (%) 35 57 65 52 00 6 High Yield Municipal Bond Fund  Fund details 10 Oct. 07 Financial highlights, continued Class C Shares Per share operating performance period ended 8-31-03 1 8-31-04 1 8-31-05 1 8-31-06 8-31-07 Net asset value, beginning of period Net investment income 2 0.44 0.40 0.36 0.35 0.00 Net realized and unrealized gain (loss) on investments (0.29) 0.13 0.36 0.05 0.00 Total from investment operations 0.15 0.53 0.72 0.40 0.00 Less distributions From net investment income (0.44) (0.40) (0.37) (0.34) 0.00 Net asset value, end of period Total return 3 (%) 4 4 Ratios and supplemental data Net assets, end of period (in millions) $6 $8 $8 $9 $00 Ratio of net expenses to average net assets (%) 1.84 1.83 1.89 1.84 0.00 Ratio of gross expenses to average net assets (%) 1.86 5 1.84 5 1.89 1.84 0.00 Ratio of net investment income to average net assets (%) 5.38 4.88 4.33 4.09 0.00 Portfolio turnover (%) 35 57 65 52 00 1 Audited by previous auditor. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Does not take into consideration expense reductions during the period shown. High Yield Municipal Bond Fund  Fund details 7 Your account 10 Oct. 07 Choosing a Share Class Each share class has its own cost structure, including a Rule 12b-1 plan that allows it to pay fees for the sale, distribution and service of its shares. Your financial representative can help you decide which share class is best for you. Class A  A front-end sales charge, as described in the section HOW SALES CHARGES ARE CALCULATED  Distribution and service (12b-1) fees of 0.25% Class B  No front-end sales charge; all your money goes to work for you right away  Distribution and service (12b-1) fees of 1.00%  A deferred sales charge, as described in the section HOW SALES CHARGES ARE CALCULATED  Automatic conversion to Class A shares after eight years, thus reducing future annual expenses Class C  No front-end sales charge; all your money goes to work for you right away  Distribution and service (12b-1) fees of 1.00%  A 1.00% contingent deferred sales charge on shares sold within one year of purchase  No automatic conversion to Class A shares, so annual expenses con tinue at the Class C level throughout the life of your investment The maximum amount you may invest in Class B shares with any single purchase request is $99,999.99, and the maximum amount you may invest in Class C shares with any single purchase is $999,999.99. John Hancock Signature Services, Inc. (Signature Services) may accept a purchase request for Class B shares for $100,000 or more or for Class C shares for $1,000,000 or more when the purchase is pursuant to the Reinstatement Privilege (see SALES CHARGE REDUCTIONS AND WAIVERS). For actual past expenses of each share class, see the Fund Summary earlier in this prospectus. Because 12b-1 fees are paid on an ongoing basis, they will increase the cost of your investment and may cost shareholders more than other types of sales charges. Your broker-dealer or agent may charge you a fee to effect transactions in fund shares. Additional payments to financial intermediaries Shares of the fund are primarily sold through financial intermediaries (firms), such as brokers, banks, registered investment advisers, financial planners and retirement plan administrators. These firms may be compensated for selling shares of the fund in two principal ways:  directly, by the payment of sales commissions, if any, and  indirectly, as a result of the fund paying Rule 12b-1 fees Certain firms may request, and the distributor may agree to make, payments in addition to sales commissions and 12b-1 fees out of the distributors own resources. These additional payments are sometimes referred to as revenue sharing. These payments assist in our efforts to promote the sale of the funds shares. The distributor agrees with the firm on the methods for calculating any additional compensation, which may include the level of sales or assets attributable to the firm. Not all firms receive additional compensation, and the amount of compensation varies. These payments could be significant to a firm. The distributor determines which firms to support and the extent of the payments it is willing to make. The distributor generally chooses to compensate firms that have a strong capability to distribute shares of the fund and that are willing to cooperate with the distributors promotional efforts. The distributor hopes to benefit from revenue sharing by increasing the funds net assets, which, as well as benefiting the fund, would result in additional management and other fees for the investment adviser and its affiliates. In consideration for revenue sharing, a firm may feature the fund in its sales system or give preferential access to members of its sales force or management. In addition, the firm may agree to participate in the distributors marketing efforts by allowing us to participate in conferences, seminars or other programs attended by the intermediarys sales force. Although an intermediary may seek revenue sharing payments to offset costs incurred by the firm in servicing its clients that have invested in the funds, the intermediary may earn a profit on these payments. Revenue sharing payments may provide your firm with an incentive to favor the fund. The SAI discusses the distributors revenue sharing arrangements in more detail. Your intermediary may charge you additional fees other than those disclosed in this prospectus. You can ask your firm about any payments it receives from the distributor or the fund, as well as about fees and/or commissions it charges. The distributor, investment adviser and their affiliates may have other relationships with your firm relating to the provisions of services to the fund, such as providing omnibus account services, transaction processing services or effecting portfolio transactions for funds. If your intermediary provides these services, the investment adviser or the fund may compensate the intermediary for these services. In addition, your intermediary may have other compensated relationships with the investment adviser or its affiliates that are not related to the fund. How Sales Charges are Calculated Class A Sales charges are as follows: Class A sales charges As a % of As a % of your Your investment offering price* investment Up to $99,999 4.50% 4.71% $100,000  $249,999 3.75% 3.90% $250,000  $499,999 3.00% 3.09% $500,000  $999,999 2.00% 2.04% $1,000,000 and over See page 9 *Offering price is the net asset value per share plus any initial sales charge. You may qualify for a reduced Class A sales charge if you own or are purchasing Class A, Class B, Class C, Class I or Class R shares of John Hancock open-end mutual funds. To receive the reduced sales charge, you must tell your broker or financial representative at the time you purchase a funds Class A shares about any other John Hancock mutual funds held by you, your spouse or your children under the age of 21 living in the same household. This includes investments held in a retirement account, an employee benefit 10 Oct. 07 plan or with a broker or financial representative other than the one handling your current purchase. John Hancock will credit the combined value, at the current offering price, of all eligible accounts to determine whether you qualify for a reduced sales charge on your current purchase. You may need to provide documentation for these accounts, such as an account statement. For more information about these reduced sales charges, you may visit the funds Web site at www.jhfunds. com. You may also consult your broker or financial representative, or refer to the section entitled Initial Sales Charge on Class A Shares in a funds SAI. You may request an SAI from your broker or financial representative, access the funds Web site at www.jhfunds.com, or call Signature Services. Investments of $1 million or more Class A shares are available with no front-end sales charge.There is a contingent deferred sales charge (CDSC) on any Class A shares upon which a commission or finders fee was paid that are sold within one year of purchase, as follows: Class A deferred charges on $1 million + investments CDSC on shares Your investment being sold First $1M  $4,999,999 1.00% Next $1  $5M above that 0.50% Next $1 or more above that 0.25% For purposes of this CDSC, all purchases made during a calendar month are counted as having been made on the first day of that month. The CDSC is based on the lesser of the original purchase cost or the current market value of the shares being sold, and is not charged on shares you acquired by reinvesting your dividends. To keep your CDSC as low as possible, each time you place a request to sell shares, we will first sell any shares in your account that are not subject to a CDSC. Class B and Class C Shares are offered at their net asset value per share, without any initial sales charge. A CDSC may be charged if a commission has been paid and you sell Class B or Class C shares within a certain time after you bought them, as described in the tables below. There is no CDSC on shares acquired through reinvestment of dividends. The CDSC is based on the original purchase cost or the current market value of the shares being sold, whichever is less. The CDSCs are as follows: Class B deferred charges CDSC on shares Years after purchase being sold 1st year 5.00% 2nd year 4.00% 3rd or 4th year 3.00% 5th year 2.00% 6th year 1.00% After 6th year None Class C deferred charges Years after purchase Charge 1st year 1.00% After 1st year None For purposes of these CDSCs, all purchases made during a calendar month are counted as having been made on the first day of that month. To keep your CDSC as low as possible, each time you place a request to sell shares, we will first sell any shares in your account that carry no CDSC. If there are not enough of these to meet your request, we will sell those shares that have the lowest CDSC. Sales Charge Reductions and Waivers Reducing your Class A sales charges There are several ways you can combine multiple purchases of Class A shares of John Hancock funds to take advantage of the breakpoints in the sales charge schedule. The first three ways can be combined in any manner.  Accumulation Privilege  lets you add the value of any class of shares of any John Hancock funds you already own to the amount of your next Class A investment for the purpose of calculating the sales charge. However, Class A shares of money market funds will not qualify unless you have already paid a sales charge on those shares.  Letter of Intention  lets you purchase Class A shares of the fund over a 13-month period and receive the same sales charge as if all shares had been purchased at once. You can use a Letter of Intention to qualify for reduced sales charges if you plan to invest at least $100,000 in the funds Class A shares during the next 13 months. The calculation of this amount would include accumulation and combinations as well as your current holdings of all classes of John Hancock funds, which includes any reinvestment of dividends and capital gains distributions. However, Class A shares of money market funds will be excluded unless you have already paid a sales charge. When you sign this letter, the fund agrees to charge you the reduced sales charges listed above. Completing a Letter of Intention does not obligate you to purchase additional shares. However, if you do not buy enough shares to qualify for the lower sales charges by the earlier of the end of the 13-month period or when you sell your shares, your sales charges will be recalculated to reflect your actual purchase level. Also available for retirement plan investors is a 48-month Letter of Intention, described in the SAI.  Combination Privilege  lets you combine shares of all funds for purposes of calculating the Class A sales charge. To utilize any reduction you must: Complete the appropriate section of your application, or contact your financial representative or Signature Services. Consult the SAI for additional details (see the back cover of this prospectus). Group Investment Program A group may be treated as a single purchaser under the accumulation and combination privileges. Each investor has an individual account, but the groups investments are lumped together for sales charge purposes, making the investors potentially eligible for reduced sales charges. There is no charge or obligation to invest (although initial investments per account opened must satisfy minimum initial investment requirements specified in the section OPENING AN ACCOUNT), and individual inves tors may close their accounts at any time. To utilize this program you must: Contact your financial representative or Signature Services to find out how to qualify. Consult the SAI for additional details (see the back cover of this prospectus). CDSC waivers As long as Signature Services is notified at the time you sell, the CDSC for each share class will generally be waived in the following cases:  to make payments through certain systematic withdrawal plans  certain retirement plans participating in Merrill Lynch, The Princeton Retirement Group, Inc., or PruSolutions SM programs High Yield Municipal Bond Fund  Your account 9 10 Oct. 07  redemptions pursuant to the funds right to liquidate an account less than $1,000  redemptions of Class A shares made after one year from the incep tion of a retirement plan at John Hancock  to make certain distributions from a retirement plan  because of shareholder death or disability To utilize a waiver you must: Contact your financial representative or Signature Services. Consult the SAI for additional details (see the back cover of this prospectus). Reinstatement privilege If you sell shares of a John Hancock fund, you may reinvest some or all of the proceeds back into the same share class of the same John Hancock fund and account from which it was removed, within 120 days without a sales charge, as long as Signature Services or your financial representative is notified before you reinvest. If you paid a CDSC when you sold your shares, you will be credited with the amount of the CDSC. To utilize this privilege you must: Contact your financial representative or Signature Services. Waivers for certain investors Class A shares may be offered without front-end sales charges or CDSCs to various individuals and institutions, including:  selling brokers and their employees and sales representatives (and their Immediate Family, as defined in the SAI)  financial representatives utilizing fund shares in fee-based or wrap investment products under a signed fee-based or wrap agreement with John Hancock Funds, LLC  fund trustees and other individuals who are affiliated with these or other John Hancock funds (and their Immediate Family, as defined in the SAI)  individuals transferring assets held in a SIMPLE IRA, SEP, or SARSEP invested in John Hancock funds directly to an IRA  individuals converting assets held in an IRA, SIMPLE IRA, SEP or SARSEP invested in John Hancock funds directly to a ROTH IRA  individuals recharacterizing assets from an IRA, ROTH IRA, SEP, SARSEP, or SIMPLE IRA invested in John Hancock funds back to the original account type from which it was converted  participants in certain retirement plans with at least 100 eligible employees (one-year CDSC applies)  participants in certain 529 plans that have a signed agreement with John Hancock Funds, LLC (one-year CDSC may apply)  certain retirement plans participating in Merrill Lynch, The Princeton Retirement Group, Inc., or PruSolutions SM programs  terminating participants rolling over assets held in a pension, profit-sharing or other plan qualified under Section 401(a) or described in Section 457(b) of the Internal Revenue Code of 1986, as amended, which is funded by certain John Hancock group annuity contracts, directly to a John Hancock custodial IRA or John Hancock custodial ROTH IRA investing in John Hancock funds, including subsequent investments To utilize a waiver you must: Contact your financial representative or Signature Services. Consult the SAI for additional details (see the back cover of this prospectus). Other waivers Front-end sales charges and CDSCs are generally not imposed in connection with the following transactions:  exchanges from one John Hancock fund to the same class of any other John Hancock fund (see Transaction Policies in this prospectus for additional details)  dividend reinvestments (see Dividends and Account Policies in this prospectus for additional details) Opening an Account 1 Read this prospectus carefully. 2 Determine how much you want to invest. The minimum initial investments for the fund are as follows:  non-retirement account: $1,000  retirement account: $500; there is no minimum initial investment for certain group retirement plans investing using salary deduction or similar group methods of payment  group investments: $250  Monthly Automatic Accumulation Plan (MAAP): $25 to open; you must invest at least $25 a month  there is no minimum initial investment for fee-based or wrap accounts of selling firms who have executed a fee-based or wrap agreement with John Hancock Funds, LLC 3 All shareholders must complete the account application, carefully following the instructions. If you have any questions, please contact your financial representative or call Signature Services at 1-800-225-5291. 4 Complete the appropriate parts of the account privileges application. By applying for privileges now, you can avoid the delay and inconvenience of having to file an additional application if you want to add privileges later. 5 Make your initial investment using the table on the next page. You and your financial representative can initiate any purchase, exchange or sale of shares. Important information about opening a new account To help the government fight the funding of terrorism and money laun dering activities, the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), requires all financial institutions to obtain, verify and record information that identifies each person or entity that opens an account. For individual investors opening an account: When you open an account, you will be asked for your name, residential address, date of birth and Social Security number. For investors other than individuals: When you open an account, you will be asked for the name of the entity, its principal place of business and taxpayer identification number (TIN) and may be requested to provide information on persons with authority or control over the account such as name, residential address, date of birth and Social Security number. You may also be asked to provide documents, such as articles of incorporation, trust instruments or partnership agreements and other information that will help Signature Services identify the entity. Please see the Mutual Fund Account Application for more details. 10 High Yield Municipal Bond Fund  Your account 10 Oct. 07 Buying shares Opening an account Adding to an account By check  Make out a check for the investment amount, payable to John  Make out a check for the investment amount, payable to John Hancock Signature Services, Inc. Hancock Signature Services, Inc.  Deliver the check and your completed application to your financial  Fill out the detachable investment slip from an account statement. representative, or mail them to Signature Services (address below). If no slip is available, include a note specifying the fund name, your share class, your account number and the name(s) in which the ac- count is registered.  Deliver the check and your investment slip or note to your financial representative, or mail them to Signature Services (address below). By exchange  Call your financial representative or Signature Services to request  Log on to www.jhfunds.com to process exchanges between funds. an exchange.  Call EASI-Line for automated service 24 hours a day.  Call your financial representative or Signature Services to request an exchange. By wire  Deliver your completed application to your financial representative, or  Obtain wiring instructions by calling Signature Services. mail it to Signature Services.  Instruct your bank to wire the amount of your investment.  Obtain your account number by calling your financial representative or Specify the fund name, your choice of share class, the new account Signature Services. number and the name(s) in which the accounts is registered. Your bank  Obtain wiring instructions by calling Signature Services. may charge a fee to wire funds.  Instruct your bank to wire the amount of your investment. Specify the fund name, the share class, the new account number and the name(s) in which the accounts is registered. Your bank may charge a fee to wire funds. By Internet See By exchange and By wire.  Verify that your bank or credit union is a member of the Automated Clearing House (ACH) system.  Complete the Bank Information section on your account application.  Log on to www.jhfunds.com to initiate purchases using your authorized bank account. By phone See By exchange and By wire.  Verify that your bank or credit union is a member of the Automated Clearing House (ACH) system.  Complete the Bank Information section on your account application.  Call EASI-Line for automated service 24 hours a day.  Call your financial representative or call Signature Services between 8 a.m. and 7 p.m., Eastern Time on most business days. To open or add to an account using the Monthly Automatic Accumulation Program, see Additional investor services. Regular mail Express delivery Web site EASI-Line Customer service Mutual Fund Operations Mutual Fund Operations www.jhfunds.com (24/7 automated service) 1-800-225-5291 John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. 1-800-338-8080 P.O. Box 9510 164 Corporate Drive Portsmouth, NH 03802-9510 Portsmouth, NH 03801 High Yield Municipal Bond Fund  Your account 11 10 Oct. 07 Selling shares Opening an account To sell some or all of your shares By letter  Accounts of any type.  Write a letter of instruction or complete a stock power indicating  Sales of any amount. the fund name, your share class, your account number, the name(s) in which the account is registered and the dollar value or number of shares you wish to sell.  Include all signatures and any additional documents that may be required (see next page).  Mail the materials to Signature Services.  A check will be mailed to the name(s) and address in which the account is registered, or otherwise according to your letter of instruction. By Internet  Most accounts.  Log on to www.jhfunds.com to initiate redemptions from your funds.  Sales of up to $100,000. By phone  Most accounts.  Call EASI-Line for automated service 24 hours a day.  Sales of up to $100,000.  Call your financial representative or call Signature Services between 8 a.m. and 7 p.m., Eastern Time on most business days. By wire or electronic funds transfer (EFT)  Requests by letter to sell any amount.  To verify that the Internet or telephone redemption privilege is in place  Requests by Internet or phone to sell up to $100,000. on an account or to request the form to add it to an existing account, call Signature Services.  Funds requested by wire will generally be wired next business day. A $4 fee will be deducted from your account. Your bank may also charge a fee for this service.  Funds requested by EFT are generally available by the second business day. Your bank may charge you a fee for this service. By exchange  Accounts of any type.  Obtain a current prospectus for the fund into which you are  Sales of any amount. exchanging by Internet or by calling your financial representative or Signature Services.  Log on to www.jhfunds.com to process exchanges between your funds.  Call EASI-Line for automated service 24 hours a day.  Call your financial representative or Signature Services to request an exchange. Regular mail Express delivery Web site EASI-Line Customer service Mutual Fund Operations Mutual Fund Operations www.jhfunds.com (24/7 automated service) 1-800-225-5291 John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. 1-800-338-8080 P.O. Box 9510 164 Corporate Drive Portsmouth, NH 03802-9510 Portsmouth, NH 03801 12 High Yield Municipal Bond Fund  Your account 10 Oct. 07 Selling shares in writing In certain circumstances, you will need to make your request to sell shares in writing. You may need to include additional items with your request, unless they were previously provided to Signature Services and are still accurate. These items are shown in the table below. You may also need to include a signature guarantee, which protects you against fraudulent orders. You will need a signature guarantee if:  your address of record has changed within the past 30 days;  you are selling more than $100,000 worth of shares (this requirement is waived for certain entities operating under a signed fax trading agreement with John Hancock Funds, LLC);  you are requesting payment other than by a check mailed to the address of record and payable to the registered owner(s). You will need to obtain your signature guarantee from a member of the Signature Guarantee Medallion Program. Most broker-dealers, banks, credit unions and securities exchanges are members of this program. A notary public CANNOT provide a signature guarantee. Seller Requirements for written requests Owners of individual, joint or UGMA/UTMA accounts (custodial  Letter of instruction. accounts for minors).  On the letter, the signatures of all persons authorized to sign for the account, exactly as the account is registered.  Medallion signature guarantee if applicable (see above). Owners of corporate, sole proprietorship, general partner or  Letter of instruction. association accounts.  Corporate business/organization resolution certified within the past 12 months or a John Hancock Funds business/organization certification form.  On the letter and the resolution, the signature of the person(s) autho - rized to sign for the account.  Medallion signature guarantee if applicable (see above). Owners or trustees of trust accounts.  Letter of instruction.  On the letter, the signature(s) of the trustee(s).  Copy of the trust document certified within the past 12 months or a John Hancock Funds trust certification form.  Medallion signature guarantee if applicable (see above). Joint tenancy shareholders with rights of survivorship with a  Letter of instruction signed by surviving tenant. deceased co-tenant(s).  Copy of death certificate.  Medallion signature guarantee if applicable (see above).  Inheritance tax waiver (if applicable). Executors of shareholder estates.  Letter of instruction signed by executor.  Copy of order appointing executor, certified within the past 12 months.  Medallion signature guarantee if applicable (see above).  Inheritance tax waiver (if applicable). Administrators, conservators, guardians and other sellers or account  Call 1-800-225-5291 for instructions. types not listed above. Regular mail Express delivery Web site EASI-Line Customer service Mutual Fund Operations Mutual Fund Operations www.jhfunds.com (24/7 automated service) 1-800-225-5291 John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. 1-800-338-8080 P.O. Box 9510 164 Corporate Drive Portsmouth, NH 03802-9510 Portsmouth, NH 03801 High Yield Municipal Bond Fund  Your account 13 10 Oct. 07 Transaction Policies Valuation of shares The net asset value (NAV) per share for each class is determined each business day at the close of regular trading on the New York Stock Exchange (typically 4:00 p.m., Eastern Time). The fund generally values its portfolio of municipal securities and other investments using closing market prices or readily available market quotations. When closing market prices or market quotations are not readily available or are considered by the Adviser to be unreliable, the fund may use a securitys fair value. Fair value is the valuation of a security determined on the basis of factors other than market value in accordance with procedures approved by the board of trustees. All methods of determining the value of a security used by the fund, including those discussed below, on a basis other than market value, are forms of fair value. The use of fair value pricing by the fund may cause the NAV of its shares to differ from the NAV that would be calculated only using market prices. The Adviser may determine that the closing market price no longer accurately reflects the value of a security for a variety of reasons that affect either the relevant securities markets generally or the specific issuer.Portfolio securities may trade on days when the New York Stock Exchange is closed, even though the funds' shares will not be priced on those days.
